Exhibit 10.4 [FORM OF] MPL SITE MASTER LEASE AGREEMENT BY AND AMONG [T-MOBILE COLLOCATOR], T-MOBILE USA, INC. AND [CCTMO LLC] Dated as of [l], 2012 TABLE OF CONTENTS Page SECTION 1. Definitions 1 SECTION 2. Grant; Documents 15 SECTION 3. Term and Termination Rights 17 SECTION 4. Rent. 18 SECTION 5. Ground Leases 21 SECTION 6. Condition of the Sites 24 SECTION 7. Tower Operator Requirements for Modifications; Title to Modifications; Work on the Site 27 SECTION 8. T-Mobile Collocator's and Tower Operator's Obligations With Respect to Tower Subtenants; Interference 28 SECTION 9. T-Mobile Collocation Space 29 SECTION 10. Tower and Site Modifications, Replacement, Expansion and Substitution and Rights With Respect to Additional Ground Space and Tower Space 36 SECTION 11. [Reserved] 38 SECTION 12. Limitations on Liens 38 SECTION 13. Tower Operator Indemnity; T-Mobile Collocator Indemnity; Procedure For All Indemnity Claims 39 SECTION 14. Waiver of Subrogation; Insurance 42 SECTION 15. Estoppel Certificate 45 SECTION 16. Assignment and Transfer Rights 45 SECTION 17. Environmental Covenants 47 SECTION 18. Taxes 49 SECTION 19. Use of Easements and Utilities 49 SECTION 20. Compliance with Law; Governmental Permits 51 SECTION 21. Compliance with Specific FCC Regulations 53 SECTION 22. Holding Over 55 SECTION 23. Rights of Entry and Inspection 55 SECTION 24. Right to Act for Tower Operator 56 SECTION 25. Defaults and Remedies 56 SECTION 26. Quiet Enjoyment 61 SECTION 27. No Merger 62 -i- TABLE OF CONTENTS (continued) Page SECTION 28. Broker and Commission 62 SECTION 29. Recording of Memorandum of Site Lease Agreement; Preparation and Amendment to the Site Lease Agreement 62 SECTION 30. Damage to the Site, Tower or the Improvements 63 SECTION 31. Condemnation 65 SECTION 32. Operating Principles 66 SECTION 33. General Provisions 67 SECTION 34. T-Mobile Parent Guarantee 70 -ii- Exhibit A List of Sites Exhibit B List of Lease Sites Exhibit C Form of Site Lease Agreement Exhibit D Form of Memorandum of Site Lease Agreement Exhibit E Hypothetical Equipment Configuration Exhibit F Form of Agreement and Consent Exhibit G Form of Paying Agent Agreement Schedule 1-A 23 Year Lease Sites Schedule 1-B 24 Year Lease Sites Schedule 1-C 25 Year Lease Sites Schedule 1-D 26 Year Lease Sites Schedule 1-E 27 Year Lease Sites Schedule 1-F 28 Year Lease Sites Schedule 1-G 29 Year Lease Sites Schedule 1-H 30 Year Lease Sites Schedule 1-I 31 Year Lease Sites Schedule 1-J 32 Year Lease Sites Schedule 1-K 33 Year Lease Sites Schedule 1-L 34 Year Lease Sites Schedule 1-M 35 Year Lease Sites Schedule 1-N 36 Year Lease Sites Schedule 1-O 37 Year Lease Sites Schedule 9(c) Sample Wind Load Surface Area Calculations -iii- MPL SITE MASTER LEASE AGREEMENT This MPL SITE MASTER LEASE AGREEMENT (this "Agreement") is entered into this [l] day of [l], 2012 (the "Effective Date"), by and among [CCTMO LLC], a Delaware corporation, as Tower Operator, T-MOBILE USA, INC., a Delaware corporation ("T-Mobile Parent"), and [T-Mobile Collocator].T-Mobile Collocator, T-Mobile Parent and Tower Operator are sometimes individually referred to in this Agreement as a "Party" and collectively as the "Parties". RECITALS: A. Certain Affiliates of T-Mobile Parent operate the Sites, which include Towers and related equipment and such Affiliates either own, ground lease or otherwise have an interest in the land on which such Towers are located; B. Tower Operator, as lessee, leases the Sites pursuant to the Master Prepaid Lease dated the Effective Date, among T-Mobile Parent, T-Mobile Lessors and Tower Operator (the "MPL"); and C. Tower Operator desires to lease or give T-Mobile Collocator the right to use and operate on a portion of each of the Sites pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, the Parties agree as follows: SECTION 1.Definitions. (a) Certain Defined Terms.In addition to the terms defined elsewhere in this Agreement, the following terms shall have the following respective meanings when used herein with initial capital letters: "Affiliate" (and, with a correlative meaning, "Affiliated") means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with such Person.As used in this definition, "control" means the beneficial ownership (as such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of 1934, as amended) of 50% or more of the voting interests of the Person. "Agreement" has the meaning set forth in the preamble and includes all subsequent modifications and amendments hereof.References to this Agreement in respect of a particular Site shall include the Site Lease Agreement therefor; and references to this Agreement in general and as applied to all Sites shall include all Site Lease Agreements. "Assumption Requirements" means, with respect to any assignment by Tower Operator or T-Mobile Collocator of this Agreement (the "assigning party"), that (i) the applicable assignee has creditworthiness, or a guarantor with creditworthiness, reasonably sufficient to perform the obligations of the assigning party under this Agreement or that the assigning party remains liable for such obligations notwithstanding such assignment and (ii) the assignee assumes and agrees to perform all of the obligations of the assigning party hereunder. "Available Space" means, as to any Site, the portion of the Tower and Land not constituting T-Mobile Collocation Space that is available for lease to or collocation by any Tower Subtenant and all rights appurtenant to such portion, space or area. "Award" means any amounts paid, recovered or recoverable as damages, compensation or proceeds by reason of any Taking, including all amounts paid pursuant to any agreement with any Person which was made in settlement or under threat of any such Taking, less the reasonable costs and expenses incurred in collecting such amounts. "Bankruptcy" means a proceeding, whether voluntary or involuntary, under the federal bankruptcy laws, a foreclosure, an assignment for the benefit of creditors, trusteeship, conservatorship or other proceeding or transaction arising out of the insolvency of a Person or any of its Affiliates or involving the complete or partial exercise of a creditor's rights or remedies in respect of payment upon a breach or default in respect of any obligation. "Business Day" means any day other than a Saturday, Sunday or any other day on which national banks in New York, New York are not open for business. "Cables" means co-axial cabling, electrical power cabling, ethernet cabling, fiber-optic cabling or any other cabling or wiring necessary for operating Communications Equipment together with any associated conduit piping necessary to encase or protect any such cabling. "CERCLA" means The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended. "Claims" means any claims, demands, assessments, actions, suits, damages, obligations, fines, penalties, liabilities, losses, adjustments, costs and expenses (including those for bodily injury (including death) and property damage (including the loss of use thereof) and reasonable attorneys' and accountants' fees and expenses). "Collocation Agreement" means an agreement, including master leases, between a T-Mobile Group Member (prior to the Effective Date) or Tower Operator (on or after the Effective Date), on the one hand, and a third party (provided that if such agreement is with a T-Mobile Group Member, such third party is not an Affiliate of such T-Mobile Group Member on the Effective Date), on the other hand, pursuant to which such T-Mobile Group Member or Tower Operator, as applicable, rents or licenses to such third party space at any Site (including space on a Tower), including all amendments, modifications, supplements, assignments, guaranties, side letters and other documents related thereto. 2 "Communications Equipment" means, as to any Site, all equipment now or hereafter installed at (i) the T-Mobile Collocation Space with respect to T-Mobile Collocator and (ii) any other portion of the Site with respect to a Tower Subtenant, for the provision of current or future communication services, including voice, video, internet and other data services.Such equipment shall include switches, antennas, including microwave antennas, panels, conduits, flexible transmission lines, Cables, radios, amplifiers, filters, interconnect transmission equipment and all associated software and hardware, and will include any modifications, replacements and upgrades to such equipment. "Communications Facility" means, as to any Site, (i) the T-Mobile Collocation Space, together with all T-Mobile Communications Equipment and T-Mobile Improvements at such Site (with respect to T-Mobile Collocator) or (ii) any other portion of the Site leased to or used or occupied by a Tower Subtenant, together with all of such Tower Subtenant Communications Equipment and such Tower Subtenant Improvements at such Site (with respect to a Tower Subtenant). "Conversion Closing" means the conversion of (i) a Non-Contributable Site to a Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the Effective Date. "Conversion Closing Date" means, with respect to each Conversion Closing, the date on which such Conversion Closing is deemed to have occurred. "CPI" means the Consumer Price Index for all Urban Consumers, U.S., City Average (1982-84 100) All Items Index, published by the Bureau of Labor Statistics, United States Department of Labor.If the CPI ceases to be compiled and published at any time during the Term of this Agreement, but a comparable successor index is compiled and published by the Bureau of Labor Statistics, United States Department of Labor, the adjustments provided for in this Agreement which are based on the change in CPI shall be computed according to such successor index, with appropriate adjustments in the index to reflect any material differences in the method of computation from the CPI.If, at any time during the Term of this Agreement, neither the CPI nor a comparable successor index is compiled and published by the Bureau of Labor Statistics, the comparable index for "all items" compiled and published by any other branch or department of the federal government shall be used as a basis for calculation of the CPI-related adjustments provided for in this Agreement, and if no such index is compiled and published by any branch or department of the federal government, the statistics reflecting cost of living increases or decreases, as applicable, as compiled by any institution or organization or individual generally recognized as an authority by financial and insurance institutions shall be used, in each case with appropriate adjustments to the index to reflect any material differences in the method of computation from the CPI. "Emergency" means any event that causes, has caused or is likely to cause (i) any bodily injury, personal injury or material property damage, (ii) the immediate suspension, revocation, termination or any other adverse effect as to any licenses or permits, (iii) any material adverse effect on the ability of T-Mobile Collocator, or any Tower Subtenants, to operate Communications Equipment at any Site, (iv) any failure of any Site to comply in any material respect with applicable FCC or FAA regulations or other licensing requirements or (v) the termination of a Ground Lease. 3 "Environmental Law" or "Environmental Laws" means any federal, state or local statute, Law, ordinance, code, rule, regulation, order or decree, regulating, relating to or imposing liability or standards of conduct concerning protection of the environment or public or workplace health and safety as may now or at any time hereafter be in effect, including the following, as same may be amended or replaced from time to time, and all regulations promulgated under or in connection with the Superfund Amendments and Reauthorization Act of 1986; CERCLA; The Clean Air Act; The Clean Water Act; The Toxic Substances Control Act; The Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act; The Hazardous Materials Transportation Act; and The Occupational Safety and Health Act of 1970. "Excluded Equipment" means (i) any T-Mobile Communications Equipment or T-Mobile Improvements and (ii) any Tower Subtenant Communications Equipment or Tower Subtenant Improvements. "FAA" means the United States Federal Aviation Administration or any successor federal Governmental Authority performing a similar function. "FCC" means the United States Federal Communications Commission or any successor Governmental Authority performing a similar function. "Force Majeure" means strike, riot, act of God, nationwide shortages of labor or materials, war, civil disturbance, act of the public enemy, explosion, hurricane, governmental Laws, regulations, orders or restrictions. "Governmental Approvals" means all licenses, permits, franchises, certifications, waivers, variances, registrations, consents, approvals, qualifications and other authorizations to, from or with any Governmental Authority. "Governmental Authority" means, with respect to any Person or any Site, any foreign, domestic, federal, territorial, state, tribal or local governmental authority, administrative body, quasi-governmental authority, court, government or self-regulatory organization, commission, board, administrative hearing body, arbitration panel, tribunal or any regulatory, administrative or other agency, or any political or other subdivision, department or branch of any of the foregoing, in each case having jurisdiction over such Person or such Site. "Ground Lease" means, as to any Site, the ground lease, sublease, or any easement, license or other agreement or document pursuant to which a T-Mobile Lessor or a T-Mobile Ground Lease Additional Party holds a leasehold or subleasehold interest, leasehold or subleasehold estate, easement, license, sublicense or other interest in such Site, together with any extensions of the term thereof (whether by exercise of any right or option contained therein or by execution of a new ground lease or other instrument providing for the use of such Site), and including all amendments, modifications, supplements, assignments, guarantees, side letters and other documents related thereto. 4 "Ground Lessor" means, as to any Site, the "lessor," "sublessor," "landlord," "licensor," "sublicensor" or similar Person under the related Ground Lease. "Ground Rent" means, as to any Site, all rents, fees and other charges payable by a T-Mobile Lessor or its Affiliates to the Ground Lessor under the Ground Lease for such Site. "Hazardous Material" or "Hazardous Materials" means and includes petroleum products, flammable explosives, radioactive materials, asbestos or any material containing asbestos, polychlorinated biphenyls or any hazardous, toxic or dangerous waste, substance or material defined as such (or any similar term) or regulated by, in or for the purposes of Environmental Laws, including Section 101(14) of CERCLA. "Improvements" means, as to each Site, (i) one or more equipment pads or raised platforms capable of accommodating exterior cabinets or equipment shelters, huts or buildings, electrical service and access for the placement and servicing of T-Mobile Collocator's and, if applicable, each Tower Subtenant Improvement; (ii) buildings, huts, equipment shelters or exterior cabinets; (iii) batteries, generators and associated fuel tanks or any other substances, products, materials or equipment used to provide backup power; (iv) grounding rings; (v) fencing; (vi) signage; (vii) connections for telephone service or utility service up to the meter; (viii) hardware constituting a Tower platform to hold T-Mobile Collocator's and, if applicable, each Tower Subtenant Communications Equipment; (ix) access road improvements; (x) common shelters, if any; (xi) all marking/lighting systems and light monitoring devices; and (xii) such other equipment, alterations, replacements, modifications, additions and improvements as may be installed on or made to all or any component of a Site (including the Land and the Tower).Notwithstanding the foregoing, Improvements do not include Communications Equipment (including T-Mobile Communications Equipment or Tower Operator Communications Equipment). "Included Property" means, with respect to each Site, (i) the Land related to such Site (including the interest in any Ground Lease), (ii) the Tower located on such Site (including the T-Mobile Collocation Space) and (iii) the related Tower Operator Equipment, Improvements (excluding T-Mobile Improvements and any Tower Subtenant Improvements) and the Tower Related Assets with respect to such Site. "Indemnified Party" means a T-Mobile Indemnitee or a Tower Operator Indemnitee, as the case may be. "Initial Lease Sites" means the Sites set forth on Exhibit B. 5 "Land" means the tract of land constituting a Site, together with all easements and other rights appurtenant thereto. "Law" means any statute, rule, code, regulation, ordinance or Order of, or issued by, any Governmental Authority. "Lease Site" means the (i) Initial Lease Sites and (ii) any Pre-Lease Site subject to this Agreement which is converted to a Lease Site pursuant to a Conversion Closing. "Liens" means, with respect to any asset, any mortgage, lien, pledge, security interest, charge, attachment or encumbrance of any kind in respect of such asset. "Master Agreement" means the Master Agreement, dated as of September 28, 2012, by and among Crown Castle International Corp., Tower Operator and T-Mobile. "Managed Site" means, for purposes of this Agreement and until any such Site is converted to a Lease Site as provided herein, each Site that is identified on Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore subject to this Agreement as a Managed Site as of the Effective Date, until such Site is converted to a Lease Site as provided herein.Managed Sites include all Non-Contributable Sites and all Pre-Lease Sites which have not yet been converted to Lease Sites. "Memorandum of Site Lease Agreement" means as to any Site, a recordable memorandum of a Site Lease Agreement supplement to this Agreement, in substantially the form of Exhibit D attached to this Agreement. "Modifications" means the construction or installation of Improvements on any Site or any part of any Site after the Effective Date, or the alteration, replacement, modification or addition to all or any component of a Site after the Effective Date, whether Severable or Non-Severable. "Mortgage" means, as to any Site, any mortgage, deed to secure debt, deed of trust, trust deed or other conveyance of, or encumbrance against, the right, title and interest of a Party in and to the Land, Tower and Improvements on such Site as security for any debt, whether now existing or hereafter arising or created. "Mortgagee" means, as to any Site, the holder of any Mortgage, together with the heirs, legal representatives, successors, transferees and assignees of the holder. "Non-Contributable Site" means any Site that is not a Contributable Site. "Non-Restorable Site" means a Site that has suffered a casualty that damages or destroys all or a Substantial Portion of such Site, or a Site that constitutes a non-conforming use under applicable Zoning Laws prior to such casualty, in either case such that either (i) Zoning Laws would not allow Tower Operator to rebuild a comparable replacement Tower on the Site substantially similar to the Tower damaged or destroyed by the casualty or (ii) Restoration of such Site under applicable Zoning Law, using commercially reasonable efforts, in a period of time that would enable Restoration to be commenced (and a building permit issued) within one year after the casualty, would not be possible or would require either (A) obtaining a change in the zoning classification of the Site under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit or other legal proceeding in a court of law or (C) obtaining a zoning variance, special use permit or any other permit or approval under applicable Zoning Laws that cannot reasonably be obtained by Tower Operator. 6 "Non-Severable" means, with respect to any Modification, any Modification that is not a Severable Modification. "Order" means an administrative, judicial, or regulatory injunction, order, decree, judgment, sanction, award or writ of any nature of any Governmental Authority of competent jurisdiction. "Person" means any individual, corporation, limited liability company, partnership, association, trust or any other entity or organization, including a Governmental Authority. "Prime Rate" means the rate of interest reported in the "Money Rates" column or section of The Wall Street Journal (Eastern Edition) as being the prime rate on corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal is not in publication on the applicable date, or ceases prior to the applicable date to publish such rate, then the rate being published in any other publication acceptable to T-Mobile Collocator and Tower Operator as being the prime rate on corporate loans from larger U.S. money center banks shall be used. "Proceeds" means all insurance moneys recovered or recoverable by any T-Mobile Lessor, Tower Operator or T-Mobile Collocator as compensation for casualty damage to any Site (including the Tower and Improvements of such Site). "Restoration" means, as to a Site that has suffered casualty damage or is the subject of a Taking, such restoration, repairs, replacements, rebuilding, changes and alterations, including the cost of temporary repairs for the protection of such Site, or any portion of such Site pending completion of action, required to restore the applicable Site (including the Tower and Improvements on such Site but excluding any T-Mobile Communications Equipment or T-Mobile Improvements the restoration of which shall be the sole cost and obligation of T-Mobile Collocator) to a condition that is at least as good as the condition that existed immediately prior to such damage or Taking (as applicable), and such other changes or alterations as may be reasonably acceptable to T-Mobile Collocator and Tower Operator or required by Law. "Revenue Sharing" means any requirement under a Ground Lease to pay to Ground Lessor a share of the revenue derived from a sublease, license or other occupancy agreement at the Site subject to such Ground Lease. 7 "Right of Substitution" means the right of T-Mobile Collocator to remove T-Mobile Communications Equipment from the T-Mobile Primary Tower Space or T-Mobile Primary Ground Space at a Site and move same to Available Space on such Site by relocation of the portion of the Communications Facility in such Space to a portion of such Available Space not larger than the T-Mobile Primary Tower Space or T-Mobile Primary Ground Space, as applicable, in accordance with and subject to the limitations contained in Section 10. "Sale Site MLA" means the Sale Site Master Lease Agreement dated as of [l], 2012, among [Sale Site Subsidiaries], [T-Mobile Collocators] and T-Mobile Parent. "Severable" means, with respect to any Modification, any Modification that can be readily removed from a Site or portion of such Site without damaging it in any material respect or without diminishing or impairing the value, utility, useful life or condition that the Site or portion of such Site would have had if such Modification had not been made (assuming the Site or portion of such Site would have been in compliance with this Agreement without such Modification).Notwithstanding the foregoing, a Modification shall not be considered Severable if such Modification is necessary to render the Site or portion of such Site complete for its intended use by Tower Operator (other than Modifications consisting of ancillary items of Tower Operator Equipment of a kind customarily furnished by lessees or operators of property comparable to the Site or portion of such Sites). "Site" means each parcel of Land subject to this Agreement, all of which are identified on Exhibit A hereto, as such exhibit may be amended or supplemented as provided in this Agreement and the Master Agreement and the Tower and Improvements located thereon.As used in this Agreement, reference to a Site includes Non-Severable Modifications, but shall not include Severable Modifications, any T-Mobile Improvements, T-Mobile Communications Equipment, any Tower Subtenant's Improvements or Tower SubtenantCommunications Equipment. "Site Expiration Date" means, as to any Site, the sooner to occur of (A) if arrangements have not been entered into to secure the tenure of the relevant Ground Lease pursuant to an extension,new Ground Lease or otherwise, one day prior to the expiration of the relevant Ground Lease (as the same may be amended, extended or renewed pursuant to the terms of this Agreement), or (B) the applicable Site Expiration Outside Date. "Site Expiration Outside Date" means, (i) as to the 23 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2035, (ii) as to the 24 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2036, (iii) as to the 25 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2037, (iv) as to the 26 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2038, (v) as to the 27 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2039, (vi) as to the 28 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2040, (vii) as to the 29 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2041, (viii) as to the 30 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2042, (ix) as to the 31 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2043, (x) as to the 32 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2044, (xi) as to the 33 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2045, (xii) as to the 34 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2046, (xiii) as to the 35 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2047, (xiv) as to the 36 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2048, and (xv) as to the 37 Year Lease Sites, the last Business Day of the calendar year ending December 31, 2049. 8 "Site Lease Agreement" means, as to any Site, a supplement to this Agreement, in substantially the form of Exhibit C attached to this Agreement. "Substantial Portion" means, as to a Site, so much of such Site (including the Land, Tower and Improvements of such Site, or any portion of such Site) as, when subject to a Taking or damage as a result of a casualty, leaves the untaken or undamaged portion unsuitable for the continued feasible and economic operation of such Site for owning, operating, managing, maintaining and leasing towers and other wireless infrastructure. "Taking" means, as to any Site, any condemnation or exercise of the power of eminent domain by any Governmental Authority, or any taking in any other manner for public use, including a private purchase, in lieu of condemnation, by a Governmental Authority. "Tax"means all forms of taxation, whenever created or imposed, whether imposed by a local, municipal, state, foreign, federal or other Governmental Authority, and whether imposed directly by a Governmental Authority or indirectly through any other Person and includes any federal, state, local or foreign income, gross receipts, ad valorem, excise, value-added, sales, use, transfer, franchise, license, stamp, occupation, withholding, employment, payroll, property or environmental tax, levy, charge, assessment or fee together with any interest, penalty, addition to tax or additional amount imposed by a Governmental Authority or indirectly through any other Person, as well as any liability for or in respect of the Taxes of, or determined by reference to the Tax liability of, another Person under Treasury Regulation § 1.1502-6 (or any similar provision of state, local or foreign Law), as a transferee or successor, by contract or otherwise. "Term" means (i) as to each Site, the term during which this Agreement is applicable to such Site as set forth in Section 3; and (ii) as to this Agreement, the period from the Effective Date until the expiration or earlier termination of this Agreement as to all Sites. "Termination Cause" means, as to any Site, the inability of T-Mobile Collocator (after using commercially reasonable efforts) to obtain or maintain any Governmental Approval necessary for the operation of T-Mobile's Communications Facility at such Site; provided, however, that T-Mobile Collocator may not assert a Termination Cause if T-Mobile Collocator (i) cannot maintain or obtain or otherwise forfeits a Governmental Approval as a result of the violation of any Laws by T-Mobile Collocator or its Affiliates or any enforcement action or proceeding brought by any Governmental Authority against T-Mobile Collocator or its Affiliates because of any alleged wrongdoing by T-Mobile Collocator or its Affiliates or (ii) does not have such Governmental Approval on the Effective Date and such Governmental Approval was required on the Effective Date. 9 "T-Mobile" means T-Mobile Parent and Affiliates thereof that are parties to the Master Agreement. "T-Mobile Collocator" means, with respect to each Site, the Person identified as the "T-Mobile Collocator" opposite such Site on Exhibit A and, if applicable, Exhibit B hereto, and which shall be the "Lessee" under the Site Lease Agreement for such Site, in each case together with its permitted successors and assignees hereunder, to the extent the same are permitted to succeed to T-Mobile Collocator's rights hereunder. "T-Mobile Communications Equipment" means any Communications Equipment owned or leased and used exclusively (subject to the last sentence of Section 9(b)) by T-Mobile Collocator at a Site. "T-Mobile Ground Lease Additional Party" means each T-Mobile Group Member that, at any applicable time during the Term of this Agreement, has not yet contributed its right, title and interest in the Included Property of a Managed Site to the applicable T-Mobile Lessor pursuant to the Master Agreement. "T-Mobile Group" means, collectively, T-Mobile Parent and its Affiliates (including each T-Mobile Lessor, each T-Mobile Ground Lease Additional Party and T-Mobile Collocator) whose names are set forth in the signature pages of this Agreement or any Site Lease Agreement or the Master Agreement and any Affiliate of T-Mobile Parent that at any time becomes a "sublessor" under this Agreement in accordance with the provisions of this Agreement. "T-Mobile Group Member" means eachmember of the T-Mobile Group. "T-Mobile Improvements" means any Improvements located at a Site that support, shelter, protect, enclose or provide power or back-up power to T-Mobile Communications Equipment other than a Tower.All utility connections that provide service to T-Mobile Communications Equipment, including those providing Backhaul Services, shall be deemed T-Mobile Improvements. "T-Mobile Indemnitee" means each T-Mobile Lessor, each T-Mobile Ground Lease Additional Party and T-Mobile Collocator and their respective Affiliates, directors, officers, employees, agents and representatives (except Tower Operator and its Affiliates and any agents of Tower Operator or its Affiliates). 10 "T-Mobile Lessor" means, as to any Site, the lessor under the MPL for such Site. "T-Mobile Modernization" means the upgrade by T-Mobile Collocator and its Affiliates of its Communications Equipment to any next generation technology. "T-Mobile Primary Tower Space RAD Center" means, in respect of each Site, the "T-Mobile Primary Tower Space RAD Center" identified in the applicable Site Lease Agreement for each Site. "Tower" means the communications towers on the Sites from time to time. "Tower Operator" means [CCTMO LLC], a Delaware limited liability company, and its permitted successors and assignees hereunder, to the extent same are permitted to succeed to Tower Operator's rights hereunder. "Tower Operator Equipment" means all physical assets (other than real property, interests in real property and Excluded Equipment), located at the applicable Site on or in, or attached to, the Land, Improvements or Towers leased to,owned by or operated by Tower Operator pursuant to this Agreement. "Tower Operator Indemnitee" means Tower Operator and its Affiliates and its and their respective directors, officers, employees, agents and representatives. "Tower Operator Negotiated Increased Revenue Sharing Payments" means, with respect to any Site, any requirement under a Ground Lease, or a Ground Lease amendment, renewal or extension, in each case entered into after the Effective Date, to pay to the applicable Ground Lessor a share of the revenue derived from the rent paid under this Agreement that is in excess of the Revenue Sharing payment obligation in effect prior to Tower Operator's entry into such amendment, renewal or extension after the Effective Date for such Site with respect to the revenue derived from the rent paid under this Agreement; provided that "Tower Operator Negotiated Increased Revenue Sharing Payments" shall not include any such requirement or obligation (i) existing as of the Effective Date or (ii) arising under the terms of the applicable Ground Lease (as in effect as of the Effective Date) or under any amendment, renewal or extension the terms of which had been negotiated or agreed upon prior to the Effective Date. "Tower Operator Negotiated Renewal" means (i) an extension or renewal of any Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new Ground Lease, successive to a previously existing Ground Lease, entered into by Tower Operator; provided that, in the case of this clause (ii), (A) the term of such new Ground Lease commences immediately upon the expiration of the previously existing Ground Lease, (B) the new Ground Lease continues to remain in the name of a T-Mobile Lessor as the "ground lessee" under such new Ground Lease and (C) the new Ground Lease is otherwise executed in accordance with this Agreement. 11 "Tower Subtenant" means, as to any Site, any Person (other than T-Mobile Collocator) that (i) is a "sublessee", "licensee" or "sublicensee" under any Collocation Agreement affecting such Site; or (ii) subleases, licenses, sublicenses or otherwise acquires from Tower Operator the right to use Available Space on such Site. "Tower Subtenant Communications Equipment" means any Communications Equipment owned or leased by a Tower Subtenant. "Tower Subtenant Improvements" means any Improvements located at a Site that support, shelter, protect, enclose or provide power or back-up power to Tower Subtenant Communications Equipment other than a Tower.All utility connections that provide service to Tower Subtenant Communications Equipment shall be deemed Tower Subtenant Improvements. "Tower Subtenant Related Party" means Tower Subtenant and its Affiliates, and its and their respective directors, officers, employees, agents and representatives. "Triggering Event" means the occurrence of any of the following:(i) the Paying Agent breaches, in any material respect, any of its duties or obligations arising under the Paying Agent Agreement, (ii) the Paying Agent breaches its obligation to make payments of Ground Rent to Ground Lessors and the aggregate unpaid amount of Ground Rent due and payable to Ground Lessors exceeds, at any date of determination, the product of (x) the aggregate Ground Rent with respect to all Sites payable to Ground Lessors for the calendar month most recently ended prior to such date of determination and (y) three or (iii) a Bankruptcy event occurs with respect to the Paying Agent or the Paying Agent becomes insolvent or makes an assignment for the benefit of creditors. "23 Year Lease Sites" means the Sites set forth on Schedule 1-A hereto. "24 Year Lease Sites" means the Sites set forth on Schedule 1-B hereto. "25 Year Lease Sites" means the Sites set forth on Schedule 1-C hereto. "26 Year Lease Sites" means the Sites set forth on Schedule 1-D hereto. "27 Year Lease Sites" means the Sites set forth on Schedule 1-E hereto. "28 Year Lease Sites" means the Sites set forth on Schedule 1-F hereto. "29 Year Lease Sites" means the Sites set forth on Schedule 1-G hereto. "30 Year Lease Sites" means the Sites set forth on Schedule 1-H hereto. "31 Year Lease Sites" means the Sites set forth on Schedule 1-I hereto. "32 Year Lease Sites" means the Sites set forth on Schedule 1-J hereto. 12 "33 Year Lease Sites" means the Sites set forth on Schedule 1-K hereto. "34 Year Lease Sites" means the Sites set forth on Schedule 1-L hereto. "35 Year Lease Sites" means the Sites set forth on Schedule 1-M hereto. "36 Year Lease Sites" means the Sites set forth on Schedule 1-N hereto. "37 Year Lease Sites" means the Sites set forth on Schedule 1-O hereto. "Wind Load Surface Area" means with respect to each antenna, remote radio unit or other tower mounted equipment, the area in square inches determined by multiplying the two largest dimensions of the length, width and depth of such antenna, remote radio unit or other tower mounted equipment, excluding all mounts and Cables. "Zoning Laws" means any zoning, land use or similar Laws, including Laws relating to the use or occupancy of any communications towers or property, building codes, development orders, zoning ordinances, historic preservation laws and land use regulations. Any other capitalized terms used in this Agreement shall have the respective meanings given to them elsewhere in this Agreement. (b)Terms Defined Elsewhere in this Agreement.In addition to the terms defined in Section 1(a), the following terms are defined in the Section or part of this Agreement specified below: Defined Term Section Additional Equipment Section 9(d) Additional Ground Space Section 10(c) ASR Section 10(a) Authorized Ground Lease Document Section 5(b) Backhaul Operator Section 19(d) Backhaul Services Section 19(d) Casualty Notice Section 30(a) Disputes Section 13(d) Effective Date Preamble Effective Date Ground Space Section 9(a)(i) Effective Date Tower Space Section 9(a)(ii) Financial Advisors Section 28(a) Indemnifying Party Section 13(c)(i)) Initial Period Section 4(c) Inspection Summary Section 6(a)(i) NOTAM Section 20(g)(i) Party Preamble Paying Agent Account Section 4(b)(i) 13 Defined Term Section Paying Agent Agreement Section 4(b) Qualified Tower Operator Section 16(a)(i) Reserved T-Mobile Loading Capacity Section 6(a)(ii) Restorable Site Section 30(a) Site Engineering Application Section 9(e)(i) Subsequent Use Section 8(a) Termination Date Section 3(b) Termination Notice Section 3(c) Third Party Claim Section 13(c)(i) Third Party Communications Equipment Section 6(a)(iii) T-Mobile Assignee Section 16(b)(i) T-Mobile Collocation Rent Section 4(a) T-Mobile Collocation Space Section 9(a) T-Mobile Collocator Obligations Section 34(a) T-Mobile Ground Rent Section 4(a) T-Mobile Lessor Extension Notice Section 5(d)(iii) T-Mobile Modernization Reservation Period Section 6(a)(ii) T-Mobile Parent Preamble T-Mobile Primary Ground Space Section 9(a)(i) T-Mobile Primary Tower Space Section 9(a)(ii) T-Mobile Reserved Amount of Tower Equipment Section 9(c) T-Mobile Termination Right Section 3(b) T-Mobile Total Rent Amount Section 4(a) T-Mobile Total Rent Change Date Section 4(a) T-Mobile Transfer Section 16(b)(i) Tower Operator Preamble Tower Operator Extension or Relocation Notice Section 5(d)(ii) Tower Operator Ground Rent Section 4(b)(iv) Tower Operator Work Section 7(b) Unused Existing Effective Date Capacity Section 6(a)(ii) (c)Terms Defined in Master Agreement.The following defined terms in the Master Agreement are used herein as defined in the Sections or parts therein when used herein with initial capital letters: Defined Term Section CA/NV Inclusion Section 1.1 Contributable Site Section 4.1(a) Lease Buyout Firm Section 1.1 Parent Indemnity Agreement Section 2.2(k) Paying Agent Recitals Permitted Encumbrances Section 1.1 Pre-Lease Site Section 1.1 14 Defined Term
